MASTERS’ SELECT FUNDS TRUST Supplement dated July28, 2011 to the Prospectus of the Masters’ Select Funds Trust dated April 29, 2011 Effective August 1, 2011, the Masters’ Select Funds Trust has changed its name to the Litman Gregory Funds Trust.Additionally, each series of the Trust has changed its name effective August1, 2011, as follows: Current Name New Name The Masters’ Select Equity Fund Litman Gregory Masters Equity Fund The Masters’ Select International Fund Litman Gregory Masters International Fund The Masters’ Select Value Fund Litman Gregory Masters Value Fund The Masters’ Select Smaller Companies Fund Litman Gregory Masters Smaller Companies Fund The Masters’ Select Focused Opportunities Fund Litman Gregory Masters Focused Opportunities Fund Please keep this Supplement with your Prospectus.
